Case 8:19-cv-00993-JSM-AAS Document 18 Filed 04/30/20 Page 1 of 2 PageID 1481



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

MATTHEW RYAN BRINKLEY,

       Plaintiff,

v.                                                       Case No: 8:19-cv-993-T-30AAS


ANDREW SAUL,
Commissioner,
Social Security Administration,

       Defendant.


                                           ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Amanda Arnold Sansone (Dkt. 17). The Court notes that

neither party filed written objections to the Report and Recommendation and the time for

filing such objections has elapsed.

       After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED that:

       1.     The Report and Recommendation (Dkt. 17) of the Magistrate Judge is

              adopted, confirmed, and approved in all respects, and is made a part of this

              Order for all purposes, including appellate review.
Case 8:19-cv-00993-JSM-AAS Document 18 Filed 04/30/20 Page 2 of 2 PageID 1482



      2.     The decision of the Defendant Commissioner is REMANDED for further

             consideration consistent with the Report and Recommendation.

      3.     The Clerk is directed to enter judgment pursuant to Rule 58 in favor of the

             Plaintiff.

      4.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 30th day of April, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
